DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 17May2021, have been fully considered.  The following rejections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
The new art rejection of Claim 12 is necessitated by amendment.
Claims 1-24 are the current claims hereby under examination.
Claim Rejections - 35 USC § 112 – Newly added
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 doesn't constitute a further limitation as claim 12 already states the exact limitation of "each of the second plurality of contacts are configured to make electrical contact with the respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations". Therefore, there are no structural or .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following rejection is being newly applied.
Claim Rejections - 35 USC § 103 – Maintained/modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brister (US 20060020186 A1 – previously cited) in view of Bohm (US 20120078071 A1 – previously cited) and Pace (US 20130150691 A1).
The claims are directed towards an analyte sensor system, comprising: 
a base configured to attach to a skin of a host, the base comprising: 

a battery; and 
a first plurality of contacts; and 
a sensor electronics module configured to releasably couple to the base, the sensor electronics module comprising: 
a second plurality of contacts, each of the second plurality of contacts configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations; and 
a wireless transceiver configured to transmit a wireless signal based at least in part on the sensor signal.
Regarding claim 1, Brister teaches an analyte sensor system, comprising (Paragraph
[0005]): a base configured to attach to a skin of a host (Paragraph [0087] and Fig. 3, element 14), the base comprising: an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Paragraph [0005] and Fig. 3, element 32); and a first plurality of contacts (Paragraph [0089] and Fig. 1, element 28 -Fig. 1 is the same embodiment as
Fig. 3); a sensor electronics module configured to releasably couple to the base (Paragraph
[0005] and Fig. 3, element 16), the sensor electronics module comprising: a second plurality of contacts (Paragraphs [0092] and [0108]), and a wireless transceiver configured to transmit a wireless signal based at least in part on the sensor signal (Paragraph [0235]).
Brister fails to teach the base comprising a battery. 
Bohm teaches a base comprising a battery (Paragraph [0224] of Bohm). 

It would have been obvious to one of ordinary skill in the before the effective filing date to have modified the analyte sensor system of Brister to have its battery in the base, as taught by Bohm, since it would merely be the simple substitution of one known configuration (a battery in a base) for another (a battery in a sensor electronics module) to obtain predictable results (providing power to the sensor electronics module).
Brister also fails to explicitly teach each of the second plurality of contacts configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations.
Pace teaches a second plurality of contacts configured to make electrical contact with a respective one of a first plurality of contacts when the sensor electronics module is secured to a base in any of a plurality of radial orientations (Paragraph [0147] and Figs. 42 and 43A, elements 4204 (first plurality of contacts) and 4304 (second plurality of contacts) of Pace).
Pace is analogous art as it teaches an analyte sensor system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brister to have the second plurality of contacts configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations, as taught by Pace. This would have been modified as it would be mere substitution of one known configuration (the second plurality of contacts electrically contacting the first plurality of contacts along a plurality of rotational orientations) for another (the second plurality of contacts electrically contacting the first plurality of contacts along a single orientation) in order to yield predictable results (electrically connect the sensor to the sensor electronics 
Regarding claim 2, Brister in view of Bohm and Pace fail to teach the second plurality of contacts are concentric and annularly spaced apart from one another. 
Pace further teaches the second plurality of contacts are concentric (Paragraph [0147] and Figs. 42 and 43A, element 4304 (second plurality of contacts) of Pace).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second plurality of contacts of Brister, to have the second plurality of contacts being concentric, as taught by Pace. This would have been modified so that no matter the rotational orientation, the second plurality of contacts will always align with the first plurality of contacts (Paragraph [0147] of Pace).
Bohm further teaches a second plurality of contacts annularly spaced apart from one another (Paragraph [0208] of Bohm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second plurality of contacts of Brister, to have the second plurality of contacts being annularly spaced apart from one another, as taught by Bohm. This would have been modified in order to insulate the contacts from one another (Paragraph [0208] of Bohm).
Regarding claim 3, Brister in view of Bohm and Pace teach wherein a respective one of the second plurality of contacts is configured to make electrical contact with the respective one of the first plurality of contacts at any point along the respective one of the second plurality of 
Regarding claim 4, Brister in view of Bohm and Pace teach the second plurality of contacts, but fails to teach the second plurality of contacts being formed by laser direct structuring. It is noted that the Applicant has failed to provide details of critically or unexpected results in the Specification with regard to the specifically claimed laser direct structuring in order to form the second plurality of contacts. Because the second plurality of contacts in the product-by-process claim is the same as or obvious from the second plurality of contacts of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113, Section I., In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). Applicant must show that the second plurality of contacts being formed by laser direct structuring will provide a different effect.
Regarding claim 5, Brister teaches a first sealing member configured to provide a seal around the first and second plurality of contacts within a first cavity (Paragraph [0102]).
Regarding claim 6, Brister teaches the base is disposable (Paragraph [0193]).
Regarding claim 7, Brister teaches the sensor electronics module is reusable (Paragraph
[0108]).
Regarding claim 8, Brister teaches the battery is configured to provide power to the analyte sensor and to the sensor electronics module (Paragraphs [0233] and [0226]).
Regarding claim 9, Brister teaches the first plurality of contacts comprises a first sensor contact and a second sensor contact, each of the first sensor contact and the second senor contact configured to be electrically coupled to a respective terminal of the analyte sensor (Paragraph [0092]).

Regarding claim 11, Brister in view of Bohm and Pace teach the first plurality of contacts further comprises a first battery contact and a second battery contact, each of the first battery contact and the second battery contact configured to be electrically coupled to a respective terminal of the battery (Paragraph [0233] of Brister). 
It would have been obvious that in order for the battery, which is in the base, to provide power to the sensor electronics module, there would need to be a first battery contact electrically coupled to either a positive or negative terminal of the battery, and a second battery contact electrically coupled to the other of the positive or negative terminal of the battery.
Regarding claim 12, Brister teaches an analyte sensor system, comprising (Paragraph
[0005]): a base lying along a plane and configured to attach to a skin of a host (Paragraph [0087] and Fig. 3, element 14), the base comprising: an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Paragraph [0005] and Fig. 3, element 32); and a first plurality of contacts (Paragraph [0089] and Fig. 1, element 28 -Fig. 1 is the same embodiment as Fig. 3); a sensor electronics module configured to releasably couple to the base (Paragraph [0005] and Fig. 3, element 16), the sensor electronics module comprising: a second plurality of contacts (Paragraphs [0092] and [0108]); and a wireless transceiver configured to transmit a wireless signal based at least in part on the sensor signal (Paragraph [0235]); and a first sealing member configured to provide a seal around the first and second plurality of contacts within a first cavity (Paragraph [0102]).

Bohm teaches a base comprising a battery (Paragraph [0224] of Bohm). 
It would have been obvious to one of ordinary skill in the before the effective filing date to have modified the analyte sensor system of Brister to have its battery in the base, as taught by Bohm, since it would merely be the simple substitution of one known configuration (a battery in a base) for another (a battery in a sensor electronics module) to obtain predictable results (providing power to the sensor electronics module).
Brister also fails to teach each of the second plurality of contacts configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of rotational orientations along the plane.
Pace teaches a second plurality of contacts configured to make electrical contact with a respective one of a first plurality of contacts when the sensor electronics module is secured to a base in any of a plurality of rotational orientations along a plane (Paragraph [0147] and Figs. 42 and 43A, elements 4204 (first plurality of contacts) and 4304 (second plurality of contacts) of Pace).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brister to have the second plurality of contacts configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of rotational orientations along the plane, as taught by Pace. This would have been modified as it would be mere substitution of one known configuration (the second plurality of contacts electrically contacting the first plurality of contacts along a plurality of rotational orientations) 
Regarding claim 13, Brister in view of Bohm and Pace fail to teach the second plurality of contacts comprise concentric, circular contacts. 
Pace further teaches the second plurality of contacts are concentric, circular contacts (Paragraph [0147] and Figs. 42 and 43A, element 4304 (second plurality of contacts) of Pace).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second plurality of contacts of Brister, to have the second plurality of contacts being concentric, circular contacts, as taught by Pace. This would have been modified so that no matter the rotational orientation, the second plurality of contacts will always align with the first plurality of contacts (Paragraph [0147] of Pace).
Regarding claim 14, Brister in view of Bohm and Pace teach the concentric, circular contacts being disposed around a center of the sensor electronics module (Refer to the green box of Fig. 12C below of Brister. The second plurality of contacts are disposed about a center of the sensor electronics module.).
Regarding claim 15, Brister teaches wherein each of the second plurality of contacts are configured to make electrical contact with the respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations (Paragraph [0092] and [0108]).

    PNG
    media_image1.png
    276
    725
    media_image1.png
    Greyscale

Regarding claim 16, Brister teaches wherein the base comprises an aperture and the sensor electronics module comprises a raised portion configured to fit within the aperture, an outer perimeter of the raised portion complimenting an inner perimeter of the aperture (Refer to
Fig. 12C of Brister above – The orange outline circle shows the aperture of the mounting zone and the raised portion of the sensor electronics module fitting within the aperture.).

    PNG
    media_image2.png
    367
    1004
    media_image2.png
    Greyscale

Regarding claim 17, Brister teaches wherein the aperture and the raised portion each have a substantially circular shape (Refer to Figures 11A and Fig. 12B of Brister – The orange circle in Fig. 11A above shows the substantially circular aperture and Fig. 12B shows the substantially circular raised portion of the senor electronics module inserted in the aperture.).

Brister above to see the raised portion of the sensor electronics module fitting in the aperture of the base); and pressing the sensor electronics module against the base in a direction substantially perpendicular to a bottom surface of the base until the one or more retention features of the sensor electronics module couple with one or more corresponding retaining members of the base
(Paragraph [0213]).
Regarding claim 19, Brister teaches the base is disposable (Paragraph [0193]).
Regarding claim 20, Brister teaches the sensor electronics module is reusable (Paragraph
[0108]).
Regarding claim 21, Brister teaches the first plurality of contacts comprises a first sensor contact and a second sensor contact, each of the first sensor contact and the second sensor contact configured to be electrically coupled to a respective terminal of the analyte sensor (Paragraph [0092]).
Regarding claim 22, Brister teaches the second plurality of contacts comprises a first signal contact configured to make electrical contact with the first sensor contact and a second signal contact configured to make electrical contact with the second sensor contact (Paragraph
[0092]).
Regarding claim 23, Brister in view of Bohm and Pace teach the first plurality of contacts further comprises a first battery contact and a second battery contact, each of the first battery contact and the second battery contact configured to be electrically coupled to a respective terminal of the battery (Paragraph [0233] of Brister). 

Regarding claim 24, Brister in view of Bohm and Pace teach the second plurality of contacts further comprises a first power contact configured to make electrical contact with the first battery contact and a second power contact configured to make electrical contact with the second battery contact (Paragraph [0233] of Brister). In order for the sensor electronics module to receive the power from the AAA batteries in the base, there would need to be an electrical coupling between a first power contact of the sensor electronics module and the first battery contact of the base, and between a second power contact of the sensor electronics module and the second battery contact of the base.
Double Patenting- Newly Added
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
35 U.S.C. 112(b) rejections
	Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections. Therefore the 35 U.S.C. 112(b) rejections are withdrawn.
Double Patenting rejection

35 U.S.C 103 rejection
Applicant’s arguments, made in the Examiner interview held on 03May2021, with respect to the rejection(s) of claim 1 under Brister (US 20060020186 A1) in view of Bohm (US 20120078071 A1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brister (US 20060020186 A1) in view of Bohm (US 20120078071 A1) and Pace (US 20130150691 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791